DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Peting et al [US 2012/0299480 A1] in view of Yee [US 2020/0251050 A1] and further in view of Crandall et al [US 7,206,001 B1] does not teach or discloses “transforming a sequential binary counter signal into a non-numerically ordered counter sequence for the PWM period by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary counter value to provide a modified binary counter value of the sequential binary counter signal while maintaining a bit depth of the PWM signal” (see page 7-9). 
Examiner disagrees:
Peting discloses providing a pulse width modulation (PWM) signal (Fig. 4a, 490 & Paragraph [0158]) to one or more LED chips (Fig. 4a, 470-1 to 470-N & Paragraph [0150]), while maintaining a bit depth of the PWM signal (Paragraph [0172] “For LED control commands, this data payload is the parameter data associated with individual pixels may be 4, 6, 8, or 12 bits wide” & Paragraph [0193] “In a traditional pulse width modulation (PWM) embodiment, the output power is determined by the width of a pulse output during a defined time period For example, FIG. 10A defines a time period of 16 time units and how a four bit intensity value may be represented as pulse width modulated power on that time period.” & Paragraph [0196] “the four patterns of FIG. 10C associated with each bit position can be logically ORed if the respective bit position of the intensity value is on. For example, if the intensity level 9 ("1001") were specified, then the pattern associated with the most significant bit position ("1000") and the pattern associated with the least significant bit position and the ("0001") could be logically ORed together as illustrated in FIG. 10C.”).
Peting does not specify by transforming a sequential binary counter signal into a non-numerically ordered counter sequence for the PWM period 
Yee discloses by transforming (Fig. 7, 708 and 706) a sequential binary counter signal into a non-numerically (Paragraph [0068] “The counter crossbar 706 may rearrange the count bits from the counter 610 based on instructions from the crossbar configurator 708” & Paragraph [0072] “In this example, there are fifteen subframes with the same PWM time interval for each PWM frame”) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with transforming a counter signal into a non-numerically ordered counter sequence for the PWM period for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
Peting in view of Yee does not specify by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal.
Crandall discloses by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary value of the sequential binary signal (Column 4, in lines 1-65).

    PNG
    media_image1.png
    259
    297
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Yee with by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal for purpose of enables rapid dithering of an RGB image from a higher order to a lower order number of bits while introducing fewer undesirable artifacts than are visible in conventional dithering technology as disclosed by Crandall (Column 1, in lines 45-67).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao [US 9,717,123 B1] discloses “For a PWM signal with a reverse timing mode, the PWM signal will be asserted at the different times within the PWM switching cycle based on the duty cycle commanded by the dimmer signal and the PWM signal will be deasserted at the same time in all of the PWM switching cycles.” (Column 10, in lines 54-67).
Applicant Structure of the Invention of the claims
The structure of the Yao Prior art

    PNG
    media_image2.png
    538
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    455
    785
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12 and 14-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Yee [US 2020/0251050 A1] and further in view of Crandall et al [US 7,206,001 B1].
In regards to claim 1. Peting discloses a method of controlling a light emitting diode (LED) device (Fig. 4a, 425), the method comprising: 
providing a pulse width modulation (PWM) signal (Fig. 4a, 490 & Paragraph [0158]) to one or more LED chips (Fig. 4a, 470-1 to 470-N & Paragraph [0150]), 
Peting does not specify the PWM signal comprising a PWM period and a PWM duty cycle that corresponds to a portion of the PWM period in which the one or more LED chips are electrically activated; and segmenting the PWM duty cycle such that the one or more LED chips are electrically activated and electrically deactivated a plurality of times within the PWM period while maintaining a bit depth of the PWM signal. 
Peting discloses the PWM signal comprising a PWM period (Paragraph [0120]) and a PWM duty cycle (Paragraph [0194]) that corresponds to a portion of the PWM period (Paragraph [0120]) in which the one or more LED chips (Fig. 4b, 470-1-N) are electrically activated (Fig. 5a-b, 561); and segmenting the PWM duty cycle (Paragraph [0194]) such that the one or more LED chips (Fig. 4b, 470-1-N) are electrically activated and electrically deactivated a plurality of times (Fig. 10a-b & Paragraph [0027-28]) within the PWM period (Paragraph [0193-195]). while maintaining a bit depth of the PWM signal (Paragraph [0172] “For LED control commands, this data payload is the parameter data associated with individual pixels may be 4, 6, 8, or 12 bits wide” & Paragraph [0193] “In a traditional pulse width modulation (PWM) embodiment, the output power is determined by the width of a pulse output during a defined time period For example, FIG. 10A defines a time period of 16 time units and how a four bit intensity value may be represented as pulse width modulated power on that time period.” & Paragraph [0196] “the four patterns of FIG. 10C associated with each bit position can be logically ORed if the respective bit position of the intensity value is on. For example, if the intensity level 9 ("1001") were specified, then the pattern associated with the most significant bit position ("1000") and the pattern associated with the least significant bit position and the ("0001") could be logically ORed together as illustrated in FIG. 10C.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the PWM signal comprising a PWM period and a PWM duty cycle that corresponds to a portion of the PWM period in which the one or more LED chips are electrically activated; and segmenting the PWM duty cycle such that the one or more LED chips are electrically activated and electrically deactivated a plurality of times within the PWM period. while maintaining a bit depth of the PWM signal. while maintaining a bit depth of the PWM signal for purpose of improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125]).
Peting does not specify by transforming a sequential binary counter signal into a non-numerically ordered counter sequence for the PWM period 
Yee discloses by transforming (Fig. 7, 708 and 706) a sequential binary counter signal into a non-numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with transforming a counter signal into a non-numerically ordered counter sequence for the PWM period for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
Peting in view of Yee does not specify by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal.
Crandall discloses by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary value of the sequential binary signal (Column 4, in lines 1-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Yee with by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal for purpose of enables rapid dithering of an RGB image from a higher order to a lower order number of bits while introducing fewer undesirable artifacts than are visible in conventional dithering technology as disclosed by Crandall (Column 1, in lines 45-67).
In regards to claim 2. Peting in view of Yee and further in view of Crandall discloses the method of claim 1, further comprising selectively (Peting Paragraph [0149]) segmenting the PWM duty cycle (Peting Paragraph [0194]) such that the one or more LED chips (Peting Fig. 4a, 470-1 to 470-N & Paragraph [0150]) may receive either a segmented duty cycle or a continuous duty cycle (Peting Paragraph [0194]).
In regards to claim 4. Peting in view of Yee and further in view of Crandall discloses the method of claim 1, further comprising comparing (Yee: Fig. 6, 604) a command signal (Yee: Fig. 6, 602) for the one or more LED chips (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]) with the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) and providing a control signal for the one or more LED chips (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]) during the PWM period (Yee: Fig. 8a-b & Paragraph [0072-73]).
In regards to claim 5. Peting in view of Yee and further in view of Crandall discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) counts a total number of values (Yee: Paragraph [0052-53]) in the PWM period (Yee: Fig. 8a-b & Paragraph [0072-73]) that corresponds to a bit-depth of the command signal (Yee: Paragraph [0052]).
In regards to claim 6. Peting in view of Yee and further in view of Crandall discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) is formed by bit reversal (Crandall: Column 4, in lines 1-65) of all sequential binary counter values of the sequential counter signal (Crandall: Column 4, in lines 1-65) within the PWM period (Yee: Fig. 8a-b & Paragraph [0072-73]).
In regards to claim 7. Peting in view of Yee and further in view of Crandall discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by partial bit reversal (Crandall: Column 4, in lines 1-65) such that less than all sequential binary counter values of the sequential binary the counter signal (Yee: Paragraph [0068]) are subjected to bit reversal (Crandall: Column 4, in lines 1-65).
In regards to claim 9. Peting in view of Yee and further in view of Crandall discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises eight segments (Peting: Paragraph [0149 & 0181] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002 & 0052]).
In regards to claim 10. Peting in view of Yee and further in view of Crandall discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixteen segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 11. Peting in view of Yee and further in view of Crandall discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises thirty-two segments (Peting: Paragraph [0176] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 12. Peting in view of Yee and further in view of Crandall discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixty-four segments (Peting: Paragraph [0249] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 14. Peting in view of Yee and further in view of Crandall discloses a light emitting diode (LED) package (Fig. 4a, 425) comprising: 
at least one LED chip (Fig. 4a, 470-1 to 470-N & Paragraph [0150]); and 
an active electrical element (Fig. 4a, 425) electrically connected to the at least one LED chip (Fig. 4a, 470-1 to 470-N & Paragraph [0150]), 
Peting does not specify the active electrical element configured to: provide a pulse width modulation (PWM) signal to the at least one LED chip that comprises a PWM period and a PWM duty cycle, the PWM duty cycle corresponding to a portion of the PWM period in which the at least one LED chip is electrically activated; and segment the PWM duty cycle such that the at least one LED chip is electrically activated and electrically deactivated a plurality of times within the PWM period. while maintaining a bit depth of the PWM signal.
Peting discloses the active electrical element (Fig. 4b, 425) configured to: provide a pulse width modulation (PWM) signal (Fig. 10 & Paragraph [0193]) to the at least one LED chip that comprises a PWM period (Paragraph [0120]) and a PWM duty cycle (Paragraph [0194]), the PWM duty cycle (Paragraph [0194]) corresponding to a portion of the PWM period (Paragraph [0120]) in which the at least one LED chip (Fig. 4b, 470-1-N) is electrically activated (Fig. 5a-b, 561); and segment the PWM duty cycle (Paragraph [0194]) such that the at least one LED chip (Fig. 4b, 470-1-N) is electrically activated and electrically deactivated a plurality of times (Fig. 10a-b & Paragraph [0027-28]) within the PWM period (Paragraph [0193-195]). while maintaining a bit depth of the PWM signal (Paragraph [0172] “For LED control commands, this data payload is the parameter data associated with individual pixels may be 4, 6, 8, or 12 bits wide” & Paragraph [0193] “In a traditional pulse width modulation (PWM) embodiment, the output power is determined by the width of a pulse output during a defined time period” & Paragraph [0196] “the four patterns of FIG. 10C associated with each bit position can be logically ORed if the respective bit position of the intensity value is on. For example, if the intensity level 9 ("1001") were specified, then the pattern associated with the most significant bit position ("1000") and the pattern associated with the least significant bit position and the ("0001") could be logically ORed together as illustrated in FIG. 10C.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element configured to: provide a pulse width modulation (PWM) signal to the at least one LED chip that comprises a PWM period and a PWM duty cycle, the PWM duty cycle corresponding to a portion of the PWM period in which the at least one LED chip is electrically activated; and segment the PWM duty cycle such that the at least one LED chip is electrically activated and electrically deactivated a plurality of times within the PWM period. while maintaining a bit depth of the PWM signal for purpose of improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125]).
Peting does not specify by transforming a sequential binary counter signal into a non-numerically ordered counter sequence for the PWM period 
Yee discloses by transforming (Fig. 7, 708 and 706) a sequential binary counter signal into a non-numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with transforming a counter signal into a non-numerically ordered counter sequence for the PWM period for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
Peting in view of Yee does not specify by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal.
Crandall discloses by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary value of the sequential binary signal (Column 4, in lines 1-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Yee with by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal for purpose of enables rapid dithering of an RGB image from a higher order to a lower order number of bits while introducing fewer undesirable artifacts than are visible in conventional dithering technology as disclosed by Crandall (Column 1, in lines 45-67).
In regards to claim 15. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 14, wherein the active electrical element (Peting Fig. 4a, 425) is further configured to be selectable between a segmented PWM duty cycle (Peting Paragraph [0194]) and a continuous PWM duty cycle (Peting Paragraph [0194]) for the at least one LED chip (Peting Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 16. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 14, wherein the active electrical element (Peting Fig. 4a, 425) comprises a signal conditioning element (Peting Fig. 2b, 293-295) that is configured to transform (Peting Paragraph [0165]) a command signal (Peting Fig. 2b, 292) received from a data stream (Peting Fig. 2b, 291 & Paragraph [0058]).
In regards to claim 17. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 14, Yee discloses wherein the active electrical element (Fig. 6-7, 614) comprises a counter transformation device (Fig. 7, 708 and 706) that is configured to transform the sequential binary counter signal into a non-numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73]).
In regards to claim 18. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by bit reversal (Crandall: Column 4, in lines 1-65) of all sequential binary counter values of the sequential binary counter signal (Yee: Fig. 15 1500) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 19. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by partial bit reversal (Crandall: Column 4, in lines 1-65) of such that less all sequential binary counter values of the sequential binary (Crandall: Column 4, in lines 1-65) of the counter signal (Yee: Fig. 15 1500) are subjected to bit reversal (Crandall: Column 4, in lines 1-65).
In regards to claim 21. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises eight segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 22. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixteen segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 23. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises thirty-two segments (Peting: Paragraph [0176] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 24. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixty-four segments (Peting: Paragraph [0249] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 25. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence counts a total number of values (Yee: Paragraph [0052]) in the PWM period (Yee: Paragraph [0002]) that corresponds to a bit-depth of a command signal (Yee: Paragraph [0052]).
In regards to claim 26. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 17, wherein the active electrical element (Yee: Fig. 7, 614) comprises a comparator (Yee: Fig. 6, 604) device that is configured to compare (Yee: Fig. 6, 604) a command signal (Yee: Fig. 6, 602) from a data stream (Yee: Fig. 6, 640) with the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Fig. 7, 610) to provide a control signal for the at least one LED chip (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 27. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 26, wherein the active electrical element (Peting: Fig. 4a, 425) comprises a driver (Peting: Fig. 4a, 461) that is configured to receive the control signal (Peting: Fig. 4a, 493) and drive the at least one LED chip (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 28. Peting discloses the LED package of claim 14, 
Peting does not specify wherein the active electrical element comprises a memory element configured to receive and store a command signal from a data stream.
Yee discloses wherein the active electrical element (Fig. 6, 600) comprises a memory element (Fig. 6, 602) configured to receive and store a command signal (Paragraph [0052]) from a data stream (Fig. 6, 640).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element comprises a memory element configured to receive and store a command signal from a data stream for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
In regards to claim 29. Peting in view of Yee and further in view of Crandall discloses the LED package of claim 14, wherein the at least one LED chip comprises a plurality of LED chips (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]) that form at least one LED pixel (Peting: Paragraph [0172]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844